 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DUDLEY W. JACKLINE,                               No. 2:19-cv-1046 KJM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    SACRAMENTO COUNTY MAIN JAIL,
15                       Respondent.
16

17          On December 20, 2019, the magistrate judge filed findings and recommendations, which

18   were served on petitioner and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen (14) days. That period having passed,

20   petitioner has not objected to the findings and recommendations.

21          Although it appears from the file that petitioner’s copy of the findings and

22   recommendations was returned, petitioner was properly served. It is the petitioner’s

23   responsibility to keep the court apprised of his current address at all times. Pursuant to Local

24   Rule 182(f), service of documents at the record address of the party is fully effective.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007). (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Under Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the court has
 4   considered whether to issue a certificate of appealability. Before petitioner can appeal this
 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 6   Where the petition is denied on the merits, a certificate of appealability may issue under
 7   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 9   appealability indicating which issues satisfy the required showing or must state the reasons why
10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
12   jurists of reason would find it debatable whether the district court was correct in its procedural
13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
14   claim of the denial of a constitutional right.’ ” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)). For the reasons
16   set forth in the Magistrate Judge’s findings and recommendations, the court finds that issuance of
17   a certificate of appealability is not warranted in this case.
18             Accordingly, IT IS HEREBY ORDERED that:
19             1. The findings and recommendations filed December 20, 2019, are adopted in full;
20             2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b);
21   and
22           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
23   § 2253.
24   DATED: February 5, 2020.
25

26

27

28
                                                         2
